Name: Commission Regulation (EC) No 1217/96 of 28 June 1996 amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 No L 161 /50 EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1217/96 of 28 June 1996 amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil to be valid; whereas, pending the adoption by the Council of a definitive measure, those measures should be extended until 31 October 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Whereas Article 1 of Commission Regulation (EC) No 1477/95 (2), as amended by Regulation (EC) No 666/96 (3), provides for a reduced rate of duty to apply to imports of olive oil during the period 1 July 1995 to 30 June 1996; Whereas the period for taking transitional measures was extended to 30 June 1997 by Council Regulation (EC) No 1193/96 of 26 June 1996 extending the period for taking the transitional measures necessary in the agricultural sector for implementation of the agreements concluded under the Uruguay Round of multilateral trade negotia ­ tions (4); Whereas the situation on the market which justified the adoption of the transitional measure provided for in Article 1 of Regulation (EC) No 1477/95 still obtains; whereas, as a result, a reduced rate of duty should be maintained for those products up to the end of the 1995/96 marketing year; whereas the derogation provided for in Article 4 of Regulation (EC) No 1477/95 continues HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1477/95 is hereby amended as follows: 1 . In Article 1 , '30 June 1996' is replaced by '31 October 1996'. 2 . In Article 5, the second paragraph is replaced by the following: 'It shall apply from 1 July 1995 to 31 October 1996.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 145, 29. 6. 1995, p. 37. 0 OJ No L 92, 13. 4. 1996, p. 9. (4) See page 1 of this Official Journal .